FEBRUARY 26, 2007
ACCELERATED SHARE REPURCHASE TRANSACTION

To:
Federated Department Stores, Inc.
7 West Seventh Street
Cincinnati, OH   45202
 

From:
Credit Suisse, New York Branch
Eleven Madison Avenue
New York, NY  10010

________________________________________________________________________________

Dear Sirs:

This letter agreement (this "Confirmation") confirms the terms and conditions of
the accelerated share repurchase transaction (the "Transaction") to be entered
into between Federated Department Stores, Inc. ("Counterparty") and Credit
Suisse, New York Branch ("CSNY") on the Trade Date specified below.  This
Confirmation constitutes a "Confirmation" under the Agreement specified below.

1.     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Definitions") (as published by the International
Swaps and Derivatives Association, Inc.) are incorporated into this
Confirmation.  References herein to a "Transaction" shall be deemed to be
references to a "Share Forward Transaction" for purposes of the Definitions. 
This Confirmation evidences a complete binding agreement between Counterparty
and CSNY as to the terms of the Transaction to which this Confirmation relates.

        This Confirmation shall supplement, form a part of, and be subject to an
agreement (the "Agreement") in the form of the 1992 ISDA Master Agreement
(Multicurrency - Cross Border), as if, on the date hereof, CSNY and Counterparty
had executed that agreement (but without any Schedule other than the provisions
in Section 15 of this Confirmation).  In the event of any inconsistency between
the Definitions and the Agreement, the Definitions will govern.  In the event of
any inconsistency between this Confirmation, on the one hand, and the
Definitions or the Agreement, on the other hand, this Confirmation will govern.

2.     The following terms and conditions shall govern the Transaction:

General Terms:

               Trade Date:                           February 27, 2007.

               Buyer:                                   Counterparty.

               Seller:                                    CSNY.

            Shares:                                  The common stock, par value
$0.01 of Counterparty (sometimes also referred to as the "Issuer").

               Price Adjustment Period

               Termination Date:                  The earlier of July 26, 2007
and the Exchange Business Day that immediately follows the Scheduled Trading
date as of which the aggregate Daily Number of Shares equals the Number of
Shares; subject to adjustment as provided in "Market Disruption Event" below.

               Price Adjustment Period:       The period commencing on and
including the Scheduled Trading Day immediately following the Initial Share
Delivery Date and ending on but excluding the Price Adjustment Period
Termination Date.

Initial Settlement:

               Prepayment:                          Applicable.

               Prepayment Amount:             USD 990,800,000

               Prepayment Date:                  Counterparty will pay to CSNY
the Prepayment Amount  on the Initial Share Delivery Date.

               Share Price:                           USD 44.20

               Number of Shares:                 22,500,000

               Initial Share Delivery:             CSNY shall deliver a number
of shares equal to the Number of Shares to Counterparty on the Initial Share
Delivery Date in accordance with Section 9.4 of the Definitions (with the
Initial Share Delivery Date deemed to be a "Settlement Date" for purposes of
such Section 9.4), against payment by Counterparty of the Prepayment Amount.

               Initial Share Delivery
Date:                                     The day that is three (3) Clearance
System Business Days after the date hereof.

               Exchange:                              New York Stock Exchange

               Related Exchange(s):             All Exchanges

Final Settlement:

               Net Share Settlement:            Subject to the "Cash Settlement"
provisions hereof, and notwithstanding anything to the contrary in the
Definitions, (i) if the Net Share Amount is negative, CSNY shall deliver to
Counterparty the CSNY Share Delivery Amount, and (ii) if the Net Share Amount is
positive, Counterparty shall deliver to CSNY the Counterparty Share Delivery
Amount, in either case on the Settlement Date.

               CSNY Share Delivery

                Amount:                                A number of Shares,
rounded down to the nearest whole Share, equal to the absolute value of the Net
Share Amount.

               Counterparty Share

               Delivery Amount:                   A number of Shares, rounded
down to the nearest whole Share, equal to the Net Share Amount; provided that if
Counterparty delivers Unregistered Shares, Counterparty shall deliver a number
of Shares, rounded down to the nearest whole Share, equal to the product of the
Counterparty Share Delivery Amount and 1.0075.

               Net Share Amount:                The sum of the Daily Net Share
Amounts for all Valuation Dates in the Price Adjustment Period, provided that in
no event shall the Net Share Amount exceed 45,000,000 (as such number may be
adjusted for stock splits or similar events).

               Settlement Date:                    The day that is three (3)
Exchange Business Days following the Price Adjustment Period Termination Date.

               Daily Net Share Amount:       For each Valuation Date, a number
of Shares (which may be positive or negative) equal to (a) the Daily Difference
for such Valuation Date divided by (b) the Daily 10b-18 VWAP Price for such
Valuation Date multiplied by (c) the Daily Number of Shares for such Valuation
Date.

               Daily Difference:                    For each Valuation Date, an
amount (which may be positive or negative) equal to (a) the Daily 10b-18 VWAP
Price for such Valuation Date plus (b) USD 0.02 minus (c) the Share Price.

               Daily 10b-18 VWAP

               Price:                                     For each Valuation
Date, the 10b-18 volume-weighted average price per Share on the Exchange on such
day as published on Bloomberg Page "FD.N <Equity> AQR SEC" or any successor page
thereto.

               Daily Number of

               Shares:                                  For any Valuation Date
that is not in a Plan Period, the number of Shares specified by Counterparty by
notice to CSNY no later than 8:45 a.m., New York City time, on such date, which
number shall be no greater than the maximum number of Shares that CSNY may
purchase on such Valuation Date under Rule 10b-18 (as defined below); provided
that if Counterparty does not timely provide such notice on any Valuation Date,
the Daily Number of Shares shall be 300,000 for such date.  For any Valuation
Date in a Plan Period, the Daily Number of Shares shall be 300,000. 
Notwithstanding the foregoing, (i) the aggregate of the Daily Number of Shares
for all valuation Dates shall not exceed the Number of Shares and (ii) the Daily
Number of Shares for the Final Valuation Date shall equal the Number of Shares
minus the aggregate of the Daily Number of Shares for all prior Valuation Dates.

               Plan Period:                           The period that commences
on the date on which  Counterparty notifies CSNY that the Transaction shall
constitute a plan or agreement of the type contemplated in Rule 10b5-1(c) of the
Exchange Act (as defined below) (a "Plan") and ends on the earlier of the
Settlement Date or the Cash Settlement Date, as the case may be, or the next
Plan Termination Date.

               Plan Termination Date:           The date on which Counterparty
notifies CSNY that the Transaction shall no longer constitute a Plan.

               Valuation Date:                      Any Scheduled Trading Day in
the Price Adjustment Period or the Cash Settlement Pricing Period, as the case
may be, that is not a Valuation Disruption Day.

               Valuation Disruption Day:      A Scheduled Trading Day designated
as such pursuant to the provisions of Market Disruption Event.

               Market Disruption Event:       Section 6.3(a) of the Definitions
is hereby amended by replacing clause (ii) thereof in its entirety with the
following: "(ii) an Exchange Disruption at any time prior to the relevant
Valuation Time on the relevant Valuation Date, or" and inserting immediately
following clause (iii) thereof the following: "; in each case that the
Calculation Agent determines is material."

              

                                                            Notwithstanding
anything to the contrary in the Definitions, for each Scheduled Trading Day in
the Price Adjustment Period or the Cash Settlement Pricing Period (i) that is a
Disrupted Day or a day designated as a Disrupted Day pursuant to Section 5.6 or
Section 7 hereof or (ii) on which CSNY or its affiliates (collectively, "CS")
reasonably determine that it would be appropriate, in light of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by CS), for CS to refrain from purchasing Shares
in connection with this Transaction or to purchase fewer than the number of
Shares that it would otherwise purchase in connection with this Transaction on
such day, CSNY may, by written notice to Counterparty at any time on or prior to
the Price Adjustment Period Termination Date or the final Scheduled Trading Day
of the Cash Settlement Pricing Period, as the case may be, in its good faith
sole discretion, elect to designate such day a Valuation Disruption Day and
extend the Price Adjustment Period or the Cash Settlement Pricing Period, as
applicable, and postpone the Price Adjustment Period Termination Date by an
additional Scheduled Trading Day.

               Cash Settlement:                    Counterparty may, in lieu of
its obligation to deliver Shares in accordance with the "Net Share Settlement"
provisions hereof, by written notice to CSNY at any time no later than the
opening of trading on the fifth Scheduled Trading Day prior to the Price
Adjustment Period Termination Date, elect to pay to CSNY on the Cash Settlement
Date an amount in cash equal to the Cash Settlement Amount.

               Cash Settlement Date:            The Exchange Business Day
immediately following the last day of the Cash Settlement Pricing Period.

               Cash Settlement Amount:       The Counterparty Share Delivery
Amount multiplied by the arithmetic average of the Daily 10b-18 VWAP Prices for
each Valuation Date during the Cash Settlement Pricing Period.

               Cash Settlement Pricing

               Period:                                  The number of Valuation
Dates so specified by CSNY following receipt by CSNY of the notice described in
the Cash Settlement provision hereof, commencing on the Scheduled Trading Day
immediately following the Price Adjustment Period Termination Date.

               Calculation Agent:                  CSNY.

               Credit Support Documents:    CSNY:             None

                                                            Counterparty:   None

            Share Adjustments:

            Potential Adjustment

            Events: Section 11.2(e)(iii) of the Definitions shall be deleted in
its entirety.        

            Method of Adjustment:             Calculation Agent Adjustment

           

            Extraordinary Events:

                 Consequences of Merger Events:

                 (a)   Share-for-Share:           Modified Calculation Agent
Adjustment; provided however, any adjustment shall not be made to account for
changes in expected dividends or stock loan rate.

                 (b)   Share-for-Other:           Cancellation and Payment
(Calculation Agent Determination); provided however, the calculation of
Cancellation Amount shall not take into account any changes in expected
dividends or stock loan rate.

                 (c)   Share-for-Combined:    Component Adjustment

                        Determining Party:        CSNY

                 Tender Offer:                       Applicable

                 Consequences of Tender Offer:

                 (a)   Share-for-Share:           Modified Calculation Agent
Adjustment; provided however, any adjustment shall not be made to account for
changes in expected dividends or stock loan rate.

                 (b)   Share-for-Other:           Cancellation and Payment
(Calculation Agent Determination); provided however, the calculation of
Cancellation Amount shall not take into account any changes in expected
dividends or stock loan rate.

                 (c)   Share-for-Combined:    Component Adjustment

                         Determining Party:       CSNY


               NATIONALIZATION, INSOLVENCY


               OR DELISTING:                           CANCELLATION AND PAYMENT
(CALCULATION AGENT DETERMINATION); PROVIDED HOWEVER, THE CALCULATION OF
CANCELLATION AMOUNT SHALL NOT TAKE INTO ACCOUNT ANY CHANGES IN EXPECTED
DIVIDENDS OR STOCK LOAN RATE; PROVIDED FURTHER IN ADDITION TO THE PROVISIONS OF
SECTION 12.6(A)(III) OF THE DEFINITIONS, IT SHALL ALSO CONSTITUTE A DELISTING IF
THE SHARES ARE NOT IMMEDIATELY RE-LISTED, RE-TRADED OR RE-QUOTED ON ANY OF THE
NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE, THE NASDAQ GLOBAL MARKET
OR THE NASDAQ GLOBAL SELECT MARKET (OR THEIR RESPECTIVE SUCCESSORS); IF THE
SHARES ARE IMMEDIATELY RE-LISTED, RE-TRADED OR RE-QUOTED ON ANY SUCH EXCHANGE OR
QUOTATION SYSTEM, SUCH EXCHANGE OR QUOTATION SYSTEM SHALL BE DEEMED TO BE THE
EXCHANGE.

Additional Disruption Events:


                  (A) CHANGE-IN-LAW:            APPLICABLE


                  (B) INSOLVENCY FILING:           APPLICABLE

Determining Party:                                CSNY

Additional Termination Event:                CSNY may designate any Scheduled
Trading Day as an Early Termination Date with respect to the Transaction if at
any time during the Price Adjustment Period or the Cash Settlement Pricing
Period, as the case may be, Counterparty declares a cash dividend the amount per
share of which differs from its Ordinary Cash Dividend Amount. In such case,
this Transaction shall be the sole Affected Transaction and Counterparty shall
be the sole Affected Party.  "Ordinary Cash Dividend Amount" means USD 0.1275
per Share for the first dividend or distribution, USD 0.1300 per Share or USD
0.1275 per Share for the second dividend or distribution, in each case, on the
Shares for which the ex-dividend date falls within a regular dividend period of
the Issuer, and zero for any subsequent dividend or distribution on the Shares
for which the ex-dividend date falls within the same regular dividend period of
the Issuer.  In calculating any payment payable by one party to the other
pursuant to an Additional Termination Event, CSNY shall not take into account
any expected dividends or stock loan rate.

Non-Reliance/ Agreements and
Acknowledgments Regarding
Hedging Activities/ Additional
Acknowledgments:                               Applicable

CSNY's Contact Details
for Purpose of Giving

Notice:                                                 Address for notices and
communications to CSNY (other than by facsimile)(for all purposes):

                                             Credit Suisse, New York Branch

 

                                             Eleven Madison Avenue

                                             New York, NY 10010

                                             Attn: Senior Legal Officer

                                             Tel: (212) 538-4488

                                             Fax: (212) 325-4585

 

For payments and deliveries:

Attn: DSG Settlements Manager

Tel: (212) 538-9810

Fax: (212) 325-0275

 

For all other communications:

Attn: DSG Equities Documentation Manager

Tel: (212) 538-4437

Fax: (212) 325-8719

Counterparty's Contact
Details for Purpose of
Giving Notice:                                       Federated Department
Stores, Inc.
                                                            7 West Seventh
Street
                                                            Cincinnati, OH 45202
                                                            Attention:  Dennis
J. Broderick,
                                                            Senior Vice
President, General Counsel and Secretary
                                                            Tel:  (513) 579-7560
                                                            Fax:  (513) 579-7354

With a copy to:
Federated Department Stores, Inc.
7 West Seventh Street
Cincinnati, OH 45202
Attention:  Brian Szames, Treasurer
Tel:  (513) 579-7182
Fax:  (513) 579-7393

3.     Share Settlement:

3.1   Upon (x) the occurrence or effective designation of an Early Termination
Date in respect of the Transaction or (y) the occurrence of an Extraordinary
Event that results in the cancellation or termination of the Transaction
pursuant to Section 12.2, 12.3, 12.6 or 12.9 of the 2002 Definitions (any such
event as described in clause (x) or (y) above, an "Early Termination Event")
(except, in the case of clause (y), an Extraordinary Event that is a
Nationalization, Insolvency, a Merger Event or a Tender Offer, in each case, in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if one party would owe any amount to the other party pursuant
to Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the 2002 Definitions (any such amount, a
"Payment Amount"), then on the date on which any Payment Amount is due, in lieu
of any payment or delivery of such Payment Amount, Buyer may elect, by prior
written notice to Seller, that the party owing such amount shall deliver to the
other party a number of Shares (or, in the case of a Merger Event, Tender Offer,
Nationalization or Insolvency, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Extraordinary Event (each such unit, an "Alternative
Termination Delivery Unit" and, the securities or property comprising such unit,
"Alternative Termination Property")) with a value equal to the Payment Amount
based on the market value of the Shares (or such Alternative Termination
Property) as of the Early Termination Date or the date as of which the
Cancellation Amount is determined, as the case may be, as determined by the
Calculation Agent; provided that, notwithstanding anything to the contrary in
the Definitions or the Agreement, any Payment Amount shall be determined without
taking into account any expected dividend, interest rate, stock loan rate or
liquidity relevant to the Shares; provided further that in determining the
composition of any Alternative Termination Delivery Unit, if the relevant
Extraordinary Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.   

3.2   Notwithstanding anything to the contrary in this Confirmation,
Counterparty acknowledges and agrees that CSNY's right to receive or CSNY's
obligation to deliver, as the case may be, any Shares (or any other class of
voting securities of Counterparty) shall be suspended, in whole or in part, if
such delivery or receipt would result in the ultimate parent entity of CSNY
directly or indirectly beneficially owning  (as such term is defined for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) in excess of 9.0% of the outstanding Shares or any other
class of voting securities of Counterparty.

        If, on any day, any delivery or receipt of Shares by CSNY is suspended,
in whole or in part, as a result of this provision, (i) any purported receipt or
delivery of Shares shall be void and have no effect; and (ii) the respective
obligations of Counterparty and CSNY to make or accept such receipt or delivery
shall not be extinguished and such receipt or delivery shall be effected over
time as promptly as practicable after CSNY determines, in a commercially
reasonable manner, that such receipt or delivery would not result in its
ultimate parent entity directly or indirectly beneficially owning in excess of
9.0% of the outstanding Shares or any other class of voting securities of
Counterparty.

3.3   Notwithstanding Section 9.11 of the Definitions, but subject to the last
paragraph of this Section 3.3, the parties acknowledge that Shares delivered as
part of Counterparty Share Delivery Amount or pursuant to this Section 3 may be
Unregistered Shares.  For the purposes hereof, "Unregistered Shares" means
Shares that have not been registered pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the "Securities Act") or
any state securities laws ("Blue Sky Laws") or Shares that cannot otherwise be
freely sold, transferred, pledged or otherwise disposed of without registration
under the Securities Act unless such sale, transfer, pledge or other disposition
is made in a transaction exempt from or not subject to registration thereunder.

        Upon request by CS, Counterparty agrees to promptly remove, or cause to
be removed, any legends referring to any transfer restrictions from such
Unregistered Shares upon delivery by CS to Counterparty of a seller's
representation letter in the form customarily delivered by CS in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act
in order to substantiate the legality of such resale, each without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by CS; provided that at the time of such
request, CS has satisfied all holding period and other requirements of Rule 144
applicable to CS.

        Notwithstanding anything to the contrary in this Confirmation, at the
election of CS by notice to Counterparty no later than two Exchange Business
Days prior to the Price Adjustment Period Termination Date, any delivery of
Shares by Counterparty as part of the Counterparty Share Delivery Amount or
pursuant to this Section 3 shall comply with the terms of Annex A hereof.

4.     Additional Agreements of the Parties:

4.1   For the avoidance of doubt, the last sentence of the first paragraph of
6(e) of the Agreement shall not apply with respect to this Transaction.

4.2   CSNY agrees that in the event of the bankruptcy of Counterparty, CSNY
shall not have rights or assert a claim that is senior in priority to the rights
and claims available to the shareholders of the common stock of Counterparty;
provided, however, that nothing herein shall limit or shall be deemed to limit
CSNY's right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to this Transaction; and provided
further that in pursuing a claim against Counterparty in the event of a
bankruptcy, insolvency or dissolution with respect to Counterparty, CSNY's
rights hereunder shall rank on a parity with the rights of a holder of Shares
enforcing similar rights under a contract involving Shares.

4.3   The parties acknowledge that this Transaction is not secured by any
collateral that would otherwise secure the obligations of Counterparty
hereunder.

4.4   The parties intend that (A) each of the Agreement and this Confirmation is
a "securities contract," as such term is defined in Section 741(7) of the
Bankruptcy Code (Title 11 of the United States Code) (the "Bankruptcy Code"),
with respect to which each payment and delivery hereunder or thereunder or in
connection herewith or therewith is a "settlement payment" within the meaning of
Sections 362 and 546 of the Bankruptcy Code, (B) the rights given to CSNY under
the Agreement and under this Confirmation upon the occurrence of an Event of
Default constitute a "contractual right" to cause the liquidation, termination
or acceleration of, and to offset or net out termination values or payment
amounts and set off mutual debts and claims under or in connection with, a
"securities contract" as such terms are used in Sections 555, 561, and 362(b)(6)
of the Bankruptcy Code, and (C) CSNY is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(o), 546(e), 555 and 561 of the
Bankruptcy Code.

5.     Rule 10b-18:

 

5.1   Any purchases or sales of Shares by CS will be conducted independently of
Counterparty.  The timing of any CS purchases or sales of Shares, the number of
Shares thus purchased or sold on any day, the price paid or received per Share
for any CS purchases or sales of Shares and the manner in which any CS purchases
or sales of Shares are made, including without limitation whether such CS
purchases or sales are made on any securities exchange or privately, shall be
within the sole discretion of CS.

5.2   CS shall effect any purchases of Shares in connection with this
Transaction in a manner that would, if CS were Counterparty or an "affiliated
purchaser" (as such term is defined under Rule 10b-18 ("Rule 10b-18") under the
Exchange Act) of Counterparty, be subject to the safe harbor provided by Rule
10b-18(b) or otherwise in a manner that CS, in good faith, believes is in
compliance with applicable requirements.

5.3   From the date hereof to the Price Adjustment Period Termination Date and
on any day during the Cash Settlement Pricing Period, Counterparty will effect
all of its purchase transactions in Shares through Credit Suisse Securities
(USA) LLC. 

5.4   Upon request by CSNY, Counterparty shall, at least one day prior to the
first day of the Price Adjustment Period, notify CSNY of the total number of
Shares purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of
its affiliated purchasers during each of the four calendar weeks preceding the
first day of the Price Adjustment Period and during the calendar week in which
the first day of the Price Adjustment Period occurs ("Rule 10b-18 purchase",
"blocks" and "affiliated purchaser" each being used as defined in Rule 10b-18).

5.5   Neither Counterparty nor any of its affiliates shall take any action that
would cause any CS purchases of Shares in connection with this Transaction not
to meet the requirements of the safe harbor provided by Rule 10b-18 under the
Exchange Act if such purchases were made by Counterparty.  Without limiting the
foregoing, Counterparty shall not designate a Daily Number of Shares for any
Valuation Date in excess of the Number of Shares it would be permitted to
purchase on such date pursuant to the safe harbor in Rule 10b-18(b) (taking into
account any other purchases by Counterparty or its "affiliated purchasers" (as
defined in Rule 10b-18) on such day).

5.6   Notwithstanding anything to the contrary herein or in the Definitions, to
the extent that an Announcement Date for a potential Merger Transaction occurs
during the Price Adjustment Period:

(a)    Promptly after request from CSNY, Counterparty shall provide CSNY with
written notice specifying (i) Counterparty's average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through CS, and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) for the
three full months preceding the Announcement Date.  Such written notice shall be
deemed to be a certification by Counterparty to CSNY that such information is
true and correct.  Counterparty understands that CSNY will use this information
in calculating the trading volume for purposes of Rule 10b-18; and

(b)   CSNY may in its good faith sole discretion, if it determines the resulting
reduction in permissible volume of Rule 10b-18 purchases to be material,
designate one or more Scheduled Trading Days in the period from and including
the public announcement thereof to and including the earlier of the completion
of such transaction or the completion of the vote by target shareholders to be
Disrupted Days and extend the Price Adjustment Period Termination Date by the
number of Disrupted Days so designated.

For the avoidance of doubt, "Merger Transaction" in this Section 5.6 means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv).

6.     Indemnification and Contribution:

6.1   Indemnification by Counterparty:

 

Counterparty agrees to indemnify and hold harmless CSNY, its affiliates, their
respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls CSNY or its affiliates within the
meaning of either the Securities Act or the Exchange Act against, and
Counterparty agrees that no indemnified party shall have any liability to
Counterparty or any of its affiliates, officers, directors, or employees for,
any losses, claims, damages, liabilities (whether direct or indirect, in
contract, tort or otherwise) or expenses, joint or several, to which any
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (i) arise out of or relate to (A) actions or failures
to act by Counterparty or (B) actions or failures to act by an indemnified party
with the consent of, upon the direction of, Counterparty or (ii) otherwise arise
out of or relate to the Transaction or any related transactions. The foregoing
provisions of this Section 6.1 shall not apply to the extent that any loss,
claim, damage, liability or expense is found in a final and nonappealable
judgment by a court to have resulted primarily from a material breach by CSNY of
the Agreement or the gross negligence or willful misconduct of CSNY.
Counterparty agrees to reimburse promptly each such indemnified party for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damages, liability, expense or
action.  This indemnity agreement will be in addition to any liability which
Counterparty may otherwise have.

 

6.2  Contribution:

        If the indemnification provided for above is unavailable to any
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to herein, then Counterparty, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses, in such proportion as is appropriate to reflect not only the relative
fault of Counterparty on the one hand and of CSNY on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
expenses or liabilities, but also any other relevant equitable considerations. 
The relative fault of Counterparty on the one hand and CSNY on the other shall
be determined by reference to, among other considerations, whether the
misstatement or alleged misstatement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
Counterparty or by CSNY and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.  The parties
agree that it would not be just and equitable if contribution pursuant to this
Section 6.2 were determined by a method of allocation that does not take account
of the equitable considerations referred to in this paragraph.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

7.     Distribution Event:

        Counterparty represents that it is not engaged as of the Trade Date in a
distribution, as such term is used in Regulation M under the Exchange Act, other
than a distribution referred to in Rules 102(b) and 102(c) of Regulation M (a
"Distribution").  On any day prior to the second Scheduled Trading Day
immediately following the last day of the later of the Price Adjustment Period
or the Cash Settlement Pricing Period, as the case may be, neither Counterparty
nor any of its affiliates or agents shall make a Distribution of Shares, or any
security for which the Shares are a reference security (as defined in Regulation
M) that would, in the view of CSNY, preclude Counterparty from purchasing Shares
or cause any such purchases to violate any law, rule or regulation.  If,
notwithstanding the provisions of this Section 7, on any Scheduled Trading Day
during the Price Adjustment Period or the Cash Settlement Pricing Period
Counterparty or any of its affiliates or agents shall engage in any
Distribution, CSNY may, in its good faith sole discretion, designate such day a
Disrupted Day and, in connection with such designation, extend the Price
Adjustment Period Termination Date or the Cash Settlement Pricing Period, as
applicable, by one Valuation Day for each day that such Distribution continues.

        If a Distribution occurs, then Counterparty agrees that it will provide
to CSNY at least one Scheduled Trading Day's notice of such Distribution and
will use its reasonable efforts to cause such Distribution to be completed or
otherwise terminated as soon as reasonably practicable given the circumstances
of the Distribution, it being understood that it is fully within Counterparty's
discretion to undertake transactions pursuant to Regulation M.

8.     Additional Representations and Warranties of Counterparty:

8.1   Counterparty hereby represents and warrants to CSNY that:

(a)    This Transaction shall be entered into

(i)          in connection with the continuation of a duly authorized Share
repurchase program to be publicly announced on the Trade Date; and

            (ii)         solely for the purposes stated in such public
disclosures.

(b)    As of the Trade Date, each Valuation Date that is not in a Plan Period
and the date, if any, as of which Counterparty elects that "Cash Settlement"
shall apply, it has complied with all applicable law, rules and regulations in
connection with disclosure of all material information with respect to its
business, operations or condition (financial or otherwise), and has filed such
disclosure as required.  As of the date hereof after giving effect to the
Transaction and as of each day until its obligations under this Transaction are
satisfied it can purchase the Number of Shares in compliance with applicable
law.

(c)    As of the Trade Date, each Valuation Date that is not in a Plan Period
and the date, if any, as of which Counterparty elects that "Cash Settlement"
shall apply, all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act, when considered
as a whole (with the more recent such reports and documents deemed to amend or
supersede inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.  On the Trade Date, each Valuation Date that is not in a
Plan Period and the date on which Counterparty elects "Cash Settlement",
Counterparty is not in possession of any material nonpublic information
regarding Counterparty or the Shares.

(d)    During a Plan Period, (i) the parties intend for the Transaction to
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act
and this Confirmation and the Agreement to constitute a binding contract,
instruction or plan satisfying the requirements of 10b5-1(c) and to be
interpreted to comply with the requirements of Rule 10b5-1(c); (ii) the parties
agree that they will not communicate in any way regarding CS's purchases;  (iii)
Counterparty and its agents or representatives shall not have, and shall not
attempt to exert, any influence over how, when or whether CS effects purchases
of Shares and (iv) Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction.

(e)  Counterparty is entering into this Transaction in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1. Counterparty
also acknowledges and agrees that any amendment, modification, waiver or
termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a "plan" as defined in Rule
10b5-1(c).  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination during a Plan Period shall be
made in good faith and not as part of a plan or scheme to evade the prohibitions
of Rule 10b-5, and no such amendment, modification, waiver or termination shall
be made during a Plan Period at any time at which Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

(f)     Counterparty is, and shall be as of the date of any payment or delivery
by Counterparty hereunder, solvent and able to pay its debts as they come due,
with assets having a fair value greater than liabilities and with capital
sufficient to carry on the businesses in which it engages.

8.2   Counterparty hereby represents and warrants that, based on the facts and
circumstances existing as of the date hereof, it is not prohibited by law,
contract or otherwise from purchasing the Number of Shares, and that on each
Valuation Date that is not in a Plan Period, it is not prohibited by law,
contract or otherwise from purchasing Shares in a number equal to the Daily
Number of Shares for such date.

9.     Additional Covenants of Counterparty:

        Counterparty shall not at any time prior to the termination of this
Transaction communicate, directly or indirectly, any material nonpublic
information concerning itself or the Shares or purchases or sales of Shares by
CS to any Relevant CSNY Personnel.  For purposes hereof, "Relevant CSNY
Personnel" means any employee of CS, except employees that CSNY has notified
Counterparty in writing are not Relevant CSNY Personnel.

10.   Additional Representations, Warranties and Covenants:

10.1 As this Transaction constitutes, or may constitute, the sale by CSNY to
Counterparty of a security or securities (as defined in the Securities Act), in
addition to the representations contained in Section 3 of the Agreement,
Counterparty hereby represents to CSNY, in accordance with Section 3 of the
Agreement, as follows:

        (a)            Counterparty is acquiring such securities for its own
account as principal, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalisation thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in any such
securities acquired by Counterparty;

        (b)           Counterparty represents and warrants that it qualifies as
an "eligible contract participant" as that term is defined in the U.S. Commodity
Exchange Act, as amended, and is a "qualified investor" as that term is defined
in the Exchange Act;

        (c)            Counterparty represents and warrants that it is not an
"investment company" as that term is defined in the Investment Company Act of
1940, as amended;

(d)           Counterparty understands that the offer and sale by CSNY of such
securities are intended to be exempt from registration under the Securities
Act.  In furtherance thereof, Counterparty represents and warrants that (i) it
has the financial ability to bear the economic risk of its investment and has
adequate means of providing for its current needs and other contingencies, (ii)
it is experienced in investing in options and similar instruments and has
determined that such securities are a suitable investment for it, (iii) it is an
institution that qualifies as an "accredited investor" as that term is defined
in Regulation D under the Securities Act; and

        (e)            Counterparty has been given the opportunity to ask
questions of, and receive answers from, CSNY concerning the terms and conditions
of such securities and concerning the financial condition and business
operations of CSNY and has been given the opportunity to obtain such additional
information necessary in order for Counterparty to evaluate the merits and risks
of purchase of such securities to the extent CSNY possesses such information or
can acquire it without unreasonable effort or expense.

10.2 Counterparty hereby acknowledges that it understands and agrees that
disposition of any such securities is restricted under the Agreement, the
Securities Act and state securities laws.  For example, such Securities have not
been registered under the Securities Act or under the securities laws of certain
states and, therefore, cannot be resold, pledged, assigned or otherwise disposed
of unless they have been registered under the Securities Act and under the
applicable laws of such states or an exemption from such registration is
available.

10.3 CSNY hereby represents and warrants to Counterparty that, for U.S. federal
income tax purposes: (i) it is a beneficial owner of each payment received or to
be received under this Confirmation; (ii) each such payment received under this
Confirmation will be effectively connected with its conduct of a trade or
business in the United States; and (iii) Credit Suisse Securities (USA) LLC is
an entity that is disregarded as separate from its owner, Credit Suisse (USA)
Inc., which is a "United States person" as defined in Section 7701(a)(30) of the
Internal Revenue Code.  Any successor entity to CSNY or Credit Suisse Securities
(USA) LLC shall make such representations and provide such documents as are
necessary to ensure that any payments made pursuant to this transaction are free
of U.S. withholding tax, but only to the extent that it is reasonably feasible,
legally and commercially, to do so.

11.   Transfer:

 

        Notwithstanding anything to the contrary in the Agreement, CSNY may
assign or transfer its rights or obligations under this Transaction, in whole or
in part, to any of its affiliates without the prior written consent of
Counterparty, provided that the senior unsecured debt rating ("Credit Rating")
of such affiliate (or any guarantor of its obligations under the transferred
Transaction) is equal to or greater than the Credit Rating of CSNY as of the
Trade Date, as specified by S&P or Moody's, and provided further that
Counterparty shall not incur any additional costs, expenses or other economic
loss (including any costs or expenses relating to any additional withholding) as
a result of any such assignment or transfer.

12.   Account Details:


        PAYMENTS TO CSNY:                     TO BE ADVISED

        Payments to Counterparty:            To be advised

13.   Governing Law; Waiver of Jury Trial:

13.1     The Agreement and this Confirmation, and all disputes arising out of or
in connection with the Agreement and this Confirmation or the subject matter
hereof, will be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine and each party
hereby submits to the non-exclusive jurisdiction of the Courts of the State of
New York or the U.S. federal courts in each case located in the Borough of
Manhattan in New York City.

13.2     CSNY and Counterparty hereby irrevocably waive any and all right to
trial by jury in any legal proceeding arising out of or related to the
Agreement, this Confirmation or the Transaction contemplated hereby.

14.   Tax Disclosure:

Notwithstanding any provision in this Confirmation, in connection with Section
1.6011-4 of the Treasury Regulations, the parties hereby agree that each party
(and each employee, representative, or other agent of such party) may disclose
to any and all persons, without limitation of any kind, the U.S. tax treatment
and U.S. tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

15.   Additional Elections: 

(a)        The Termination Currency shall be U.S. dollars.

            (b)        For purposes of Section 6(e) of the Agreement, Second
Method and Loss shall apply.

            (c)        The "Cross-Default" provisions of Section 5(a)(vi) of the
Agreement shall apply to CSNY and Counterparty.  "Specified Entity" for purposes
of Section 5(a)(vi) of the Agreement shall  mean any entity that is a
"significant subsidiary" (as defined in Rule 1-02(w) of Regulation S-X) of CSNY
or Counterparty, as applicable.  The "Threshold Amount" shall be shall be
$100,000,000 with respect to CSNY and shall be $100,000,000 with respect to
Counterparty.  Instead of the definition in Section 14 of the Agreement,
"Specified Indebtedness" shall mean any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) (a) in respect of
borrowed money, and/or (b) in respect of any Specified Transaction (except that,
for this purpose only, the words "and any other entity" shall be substituted for
the words "and the other party to this Agreement (or any Credit Support Provider
of such other party or any applicable Specified Entity of such other party)"
where they appear in the definition of Specified Transaction).

            (d)        The "Credit Event Upon Merger" provisions of Section
5(b)(iv) of the ISDA Master Agreement shall apply to CSNY and Counterparty.

(e)        The "Automatic Early Termination" provision of Section 6(a) of the
ISDA Master Agreement will not apply to CSNY and will not apply to Counterparty.


Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning to us a copy of this Confirmation.

                                                                           Yours
sincerely,

                                                                          

                                                                          
CREDIT SUISSE,
                                                                           NEW
YORK BRANCH

                                                                          

                                                                           By:
    ____________________________

                                                                          
Name:          

                                                                          
Title: 

Agreed to as of the date first above written.

FEDERATED DEPARTMENT STORES, iNC.

By:                                                      

Name: 

Title:    

 

 

 

Share Delivery Conditions

1.         If CSNY has elected that this Annex A applies to the delivery of
Shares by Counterparty, Counterparty may only deliver Shares if:

(a)        a registration statement covering public resale of such Shares by
CSNY (the "Registration Statement") shall have been filed with, and declared
effective by, the Securities and Exchange Commission under the Securities Act on
or prior to the Price Adjustment Period Termination Date (or, with respect to
Shares delivered pursuant to Section 3 of the Confirmation, the Merger Date, the
Tender Offer Date or the date of the occurrence of the Insolvency, Delisting or
the Early Termination Date (as the case might be)) (the "Registration Date"),
and no stop order shall be in effect with respect to the Registration Statement;
a printed prospectus relating to the Shares (including any prospectus supplement
thereto, the "Prospectus") shall have been delivered to CSNY, in such quantities
as CSNY shall reasonably have requested, on or prior to the Registration Date;

(b)        the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to CSNY;

(c)        as of or prior to the Registration Date, CSNY and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to CSNY, in its discretion; and

(d)        as of the Registration Date, an agreement (the "Underwriting
Agreement") shall have been entered into with CSNY in connection with the public
resale of the Shares by CSNY substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
satisfactory to CSNY, which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, CSNY and its affiliates.

2.         If CSNY has elected that this Annex A applies to the delivery of
Shares by Counterparty, but Counterparty is unable to comply with any of the
terms of paragraph 1 above, or CSNY elects that this Paragraph 2 shall apply in
lieu of Paragraph 1, Counterparty shall either:

(a)        deliver a number of Unregistered Shares equal to (x) the Cash
Settlement Amount (calculated based on the average Daily 10b-18 VWAP Price for
one or more Scheduled Trading Days as determined by CSNY) or other applicable
amount to be paid by delivery of Shares by Counterparty under the Confirmation
divided by (y) the price per Unregistered Share that CS is able to secure from
buyers by commercially reasonable efforts, provided that (i) all such
Unregistered Shares shall be delivered to CSNY (or any affiliate of CSNY
designated by CSNY) pursuant to the exemption from the registration requirements
of the Securities Act provided by Section 4(2) thereof; (ii) as of or prior to
the Registration Date, CSNY and any potential purchaser of any such shares from
CSNY (or any affiliate of CSNY designated by CSNY) identified by CSNY shall have
been afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them); and (iii) as of the Registration Date, an agreement (a "Private Placement
Agreement") shall have been entered into between Counterparty and CSNY (or any
affiliate of CSNY designated by CSNY) in connection with the private placement
of such shares by Counterparty to CSNY (or any such affiliate) and the private
resale of such shares by CSNY (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to CSNY,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, CSNY and its affiliates, and shall provide for the
payment by Counterparty of all reasonable fees and expenses in connection with
such resale, including all reasonable fees and expenses of counsel for CSNY, and
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; or

(b)        elect that Cash Settlement shall apply in lieu of Net Share
Settlement, provided that CSNY shall in its reasonable discretion determine the
commencement date of the Cash Settlement Pricing Period to account for
Counterparty's failure to elect Cash Settlement in accordance with the terms of
the Transaction, or, if applicable, pay in cash the amount that would have been
owed but for the application of Section 3 of the Confirmation.

3.         Counterparty acknowledges that any Unregistered Shares sold pursuant
hereto may be sold at prices that are less than the prices that might otherwise
be available if such Shares were to be sold pursuant to a registered public
offering or at prices observed in the secondary market.